IN THE SUPREME COURT OF THE STATE OF NEVADA


                   GEORGE A. TOLIVER,                                    No. 70042
                                           Appellant,
                                vs.
                   MARCEE CLARK, SPECIAL
                   ADMINISTRATRIX OF THE ESTATE
                                                                               FILED
                   OF MATTIE MCAFEE, DECEASED,                                  APR 0 1 2016
                                     Respondent.


                                         ORDER DISMISSING APPEAL
                               This is a pro se appeal from an order denying a motion for
                   reconsideration. Eighth Judicial District Court, Clark County; Susan
                   Scann, Judge.
                               Our review of the documents submitted to this court pursuant
                   to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                   the judgment or order designated in the notice of appeal is not
                   substantively appealable. See NRAP 3A(b). This court has jurisdiction to
                   consider an appeal only when the appeal is authorized by statute or court
                   rule.   Taylor Constr. Co. u. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152
                   (1984). No statute or court rule provides for an appeal from an order
                   denying a motion for reconsideration. Accordingly, we conclude that we
                   lack jurisdiction, and we
                                ORDER this appeal DISMISSED.




SUPREME COURT
      OF
    NEVADA


10) 1947A clatto
                                                                                71 D .   q. 9
                    cc: Hon. Susan Scann, District Judge
                         George A. Toliver
                         Bremer Whyte Brown & O'Meara, LLP
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A    ce&D